THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED. STOCK PURCHASE WARRANT Date of Issuance:, 200_ Certificate No. To Purchase Shares of Common Stock of DAIS ANALYTIC CORPORATION THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is hereby acknowledged: Subject to the conditions set forth herein, (“Holder”), or its permitted assigns, is entitled to subscribe for and purchase from Dais Analytic Corporation, a New York corporation (the “Company”), at any time or from time to time after the date hereof (the “Issuance Date”) and continuing during the period of exercise set forth in and subject to the limitations on exercise of paragraph3 hereof, a total of () fully paid and non-assessable shares of the Company’sCommon Stock, par value $0.01 per share (the “Common Stock”), at an exercise price of twenty-five(US $0.25) per share (the “Exercise Price”), subject to adjustment from time to time pursuant to the provisions of paragraph5 hereof.The term “Warrant(s),” as used herein, shall mean this Warrant of even date herewith, including all amendments to any such Warrants and all warrants issued in exchange, transfer or replacement therefor.The term “Warrant Shares,” as used herein, refers to the shares of Common Stock purchased or purchasable upon the exercise of this Warrant. This Warrant is subject to the following provisions, terms and conditions: 1.Definitions.For the purpose of the Warrants, the following terms, whether or not capitalized or underlined in the text of this Warrant, shall have the following meanings: “Commission” shall mean the U.S. Securities and Exchange Commission or any other governmental authority at the time administering the Securities Act. “Common Stock” shall mean the common stock, par value $0.01 per share, of the Company. “Company” shall have the meaning specified in the introduction to this Warrant. “Convertible Note Issuance” shall mean those Secured Convertible Promissory Notes issued by Company December 11, 2007 through and including January 21, 2008 having, in the aggregate, an original principal amount of $2,950,000. “Convertible Noteholder” with respect to any Convertible Note, means at any time each Person then the record owner hereof and “Convertible Noteholders” means all of such Convertible Noteholders collectively “Exercise Agreement” shall have the meaning specified in paragraph 2 hereof. “Exercise Price” shall have the meaning specified in the introduction to this Warrant. “Securities Act” shall mean the Securities Act of 1933, as amended, as any similar or successor federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time.Reference to a particular section of the Securities Act shall include a reference to the comparable section, if any, of any such similar or successor federal statute. “Warrant Shares” shall have the meaning specified in the introduction to this Warrant. “Warrant(s)” shall have the meaning specified in the introduction to this Warrant. 2.
